In an action for partition, defendants appeal from an order of the Supreme Court, Queens County, entered November 16, 1959, which denied their motion to direct that the issues raised by the pleadings be tried by a jury. Order affirmed, with $10 costs and disbursements. As to the respective titles or interest of the parties in the property, the pleadings raise no issue which is required to be submitted to a jury (see e.g., Steinberg v. Singer, 5 Mise 2d 278). Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.